Citation Nr: 0024098	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic suppurative otitis media, right ear, currently rated 
as 10 percent disabling.   

2.  Entitlement to an increased disability evaluation for a 
right ear sensorineural hearing loss disability, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1994 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, increased 
disabilities ratings for the disabilities identified above 
were denied.  


REMAND


Initially, the Board notes that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); that is, he has presented claims 
that are plausible.  Specifically, his assertions regarding 
an increase in severity of his service connected disabilities 
since his last evaluation are deemed sufficient to well 
ground these claims.  Shipwash v Brown, 8 Vet. App. 218 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

The most recent VA audiological examination was conducted in 
December 1999.  In a May 2000 statement in lieu of a VA Form 
1-646, the veteran's accredited representative appears to 
question the adequacy of this examination for rating purposes 
citing 38 C.F.R. §§ 4.1, 4.2, 4.41.  After a review of the 
evidence, the Board is of the opinion that an updated VA 
examination is in order.   The December 1999 examination 
report indicates that the veteran's claims folder was not 
available for review at the time of the examination.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, a new examination should be scheduled 
to evaluate the current severity of his right ear hearing 
loss disability with consideration of the veteran's entire 
medical history. 

VA medical records dated in February 2000 indicate that the 
veteran was scheduled for a VA ear examination presumably to 
ascertain the current level of severity associated with his 
otitis media.  The examination was canceled by the RO.  The 
Board is of the opinion that the veteran should be afforded a 
VA examination to ascertain the currently level of severity 
associated with this disability.  

In addition, while the veteran has historically received 
regular treatment for his service connected disabilities, the 
most recent clinical medical evidence showing treatment for 
the veteran's ear disability and hearing loss disability are 
dated in 1996.  The Board is of the opinion that an effort 
should be made to update the medical evidence prior to 
examination.  

Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his right ear otitis media, 
and right ear hearing loss disability, 
since October 1996.  After securing any 
necessary release(s), the RO should 
obtain these records.

2.  The appellant should be scheduled for 
a VA examination in an effort to 
determine the severity of the service-
connected right ear otitis media.  Prior 
to the scheduling of the examination, the 
RO should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
Review of the claims folder by the 
examiner should be documented within the 
record. The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations of 
relevant pathology.  

3.  Additionally, the RO should schedule 
the veteran for a VA audiological 
examination with an audiologist to 
ascertain the current severity of his 
right ear hearing loss disability.

The claims folder, along with all 
additional evidence obtained pursuant to 
the requests above, and a copy of this 
remand must be available to the examiner 
for review in conjunction with the 
examination.  The examination must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry tests.  Additionally, 
the examination must be conducted without 
the use of hearing aids.  See 38 C.F.R. 
§ 4.85.  

4.  Upon completion of the above, the RO 
should review the issues on appeal, 
taking into consideration the entire 
evidentiary record to include additional 
information received while this case is 
in REMAND status.  The RO should review 
the claims folder and ensure that all of 
the development action has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report(s).  The Court has held that, if 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

5.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




